Citation Nr: 0941371	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  07-17 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The Veteran served on active duty from August 1945 to July 
1949 and from May 1964 to October 1983.  He also had a period 
of Reserve service from August 1949 to May 1964, which 
included a verified period of active duty from November 1952 
to May 1957, as well as multiple unverified periods of active 
training duty.  

He died in November 2005 at the age of 77.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran died in November 2005.  According to the 
Certificate of Death, the immediate cause of death was acute 
myocardial infarction, with atherosclerosis listed as a 
condition or underlying cause that initiated the events 
resulting in death.

2.  At the time of the Veteran's death, service connection 
was established for dysthymic disorder (rated as 50 percent 
disabling), right eye cataract (rated as 30 percent 
disabling), chronic obstructive pulmonary disease (COPD) 
(rated as 10 percent disabling), history of duodenal ulcer 
(rated as 0 percent disabling), history of hemorrhoids (rated 
as 0 percent disabling), and status post right inguinal 
hernia (rated as 0 percent disabling).

3.  Service-connected disabilities did not cause the 
Veteran's death or contribute materially or substantially to 
the cause of death.

4.  The disorders that resulted in the Veteran's death, acute 
myocardial infarction, with atherosclerosis, are unrelated to 
his active duty service.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause, or 
contribute substantially or materially to the cause of the 
Veteran's death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.312 
(2009).

2.  The causes of the Veteran's death, acute myocardial 
infarction, with atherosclerosis, were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1310, 5103A, 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish entitlement to service connection for 
the cause of a veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2009).  A service-connected disability is the principal 
cause of death when that disability, "singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto."  38 C.F.R. § 
3.312(b) (2009).  To be a contributory cause of death, the 
disability must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. § 
3.312(c) (2009).

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For certain chronic disorders, such as cardiovascular-renal 
disease, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The Veteran died in November 2005.  According to the 
Certificate of Death, the immediate cause of death was acute 
myocardial infarction, with atherosclerosis listed as a 
condition or underlying cause that initiated the events 
resulting in death.

The Board will first consider whether the Veteran's service-
connected disabilities caused or contributed substantially or 
materially to his death.  At the time of his death, service 
connection was established for dysthymic disorder (rated as 
50 percent disabling), right eye cataract (rated as 30 
percent disabling), COPD (rated as 10 percent disabling), 
history of duodenal ulcer (rated as 0 percent disabling), 
history of hemorrhoids (rated as 0 percent disabling), and 
status post right inguinal hernia (rated as 0 percent 
disabling).

In a September 2006 statement, the appellant argued that the 
Veteran's service-connected COPD was a contributory cause of 
his death from acute myocardial infarction with 
atherosclerosis.  In an August 2009 written brief 
presentation, she further asserted that COPD and 
cardiovascular disease were often co-morbid and that the 
effects of COPD could aggravate the cardiovascular disorder.  
She listed two internet sites that purportedly discussed 
studies linking COPD to cardiovascular complications. 
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 
49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	The appellant is competent to report her observations 
regarding the Veteran's death because this requires only 
personal knowledge as it comes to her through her senses.  
Layno, 6 Vet. App. at 470.  However, determining the cause of 
death due to a disorder such as acute myocardial infarction 
with atherosclerosis is not the type of medical issue that a 
lay person can provide competent evidence on questions of 
etiology or diagnosis.  
	
	Such competent evidence has been provided by the medical 
personnel who treated and examined the Veteran and by medical 
treatment records that have been obtained and associated with 
the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to her statements or the 
assertions provided by her representative.  Cartright, 2 Vet. 
App. at 25.  

Specifically, the competent evidence of record weighs against 
the appellant's contentions.  In a November 2005 expiration 
summary, a private physician listed the cause of death as the 
following disorders:  non-Q wave myocardial infarction, 
sepsis, lymphoma/MALT lymphoma of the stomach, status post 
aortic valve replacement, emphysema, metabolic acidosis, and 
bipolar disorder.  No service-connected disability was 
listed.

Moreover, the same physician executed the Certificate of 
Death in November 2005, assessing only that the immediate 
cause of death was acute myocardial infarction, with 
atherosclerosis listed as a condition or underlying cause 
that initiated the events resulting in death.  Of importance, 
the Certificate of Death made no mention of any factors 
relating the Veteran's death to his service-connected COPD.  

While the appellant listed two internet site links that 
purportedly discussed studies linking COPD to cardiovascular 
complications, she did not actually include any medical 
studies in the record.  In addition, the record does not 
include any other competent medical opinion establishing a 
nexus or medical relationship between the Veteran's service-
connected COPD and his cause of death, and she has not 
presented, identified, or alluded to the existence of, any 
such opinion.

	The Board has also weighed the appellant's statements as to 
medical nexus against the absence of any medical evidence 
showing that service-connected COPD was a contributory cause 
of the Veteran's death and finds these assertions, made in 
connection with a claim for benefits, to be of lesser 
probative value.  See Pond v. West, 12 Vet. App. 341 (1999) 
(although Board must take into consideration the claimant's 
statements, it may consider whether self-interest may be a 
factor in making such statements).  
	
As such, the Board concludes that the weight of the competent 
evidence of record does not establish a relationship between 
the Veteran's service-connected COPD (or any other service-
connected disability) and his death.  Namely, the evidence 
does not support a finding that his service-connected COPD 
caused or contributed, either directly or indirectly, to the 
acute myocardial infarction or atherosclerosis that caused 
his death.

Next, the Board will consider the question of whether the 
Veteran's death was otherwise related to his active duty 
service.  As stated above, the Certificate of Death listed 
the immediate cause of death as acute myocardial infarction, 
with atherosclerosis listed as a condition or underlying 
cause that initiated the events resulting in death.
 
However, a review of the relevant evidence of record, 
including the service treatment records, does not reveal a 
diagnosis of acute myocardial infarction or atherosclerosis 
in service.  Specifically, the Veteran's August 1945 service 
enlistment examination and July 1949 service retirement 
examination reports revealed normal heart findings.  Active 
duty examination reports dated in November 1952 and May 1957 
also revealed normal heart findings.  

The Veteran's May 1964 service enlistment examination 
revealed normal heart findings.  A July 1968 
electrocardiogram (EKG) report revealed abnormal findings, 
including right bundle branch block (RBBB).  A clinical 
diagnosis was listed as no clinical symptoms, routine 
physical examination.  EKG reports dated in July 1970 and 
October 1978 revealed abnormal findings with a right axis 
deviation.  However, a July 1979 EKG report reflected normal 
findings.  

Additionally, an April 1983 service retirement examination 
report revealed normal heart findings.  Chest X-ray findings 
were noted to reveal unremarkable cardiac silhouette and 
lungs, considering the patient's chronological age, as well 
as a small emphysematous bleb occupying a portion of the apex 
on the right.  Accordingly, the Board finds that the evidence 
fails to demonstrate that the Veteran incurred a chronic 
disorder relating to heart disease or atherosclerosis in 
service.

Additionally, the post-service VA and private medical records 
dated from 1990 to 2005 showed no complaints or treatment 
related to any heart disorders, or any symptoms attributed 
thereto, until many years after service.  VA examination 
reports dated in March 1984 and July 1986 reflected normal 
heart findings and showed a notation of no known heart 
trouble.  The Board notes that the Veteran was first 
diagnosed with aortic stenosis in 1990, approximately 7 years 
after separation from service.  

	The Board emphasizes the multi-year gap between discharge 
from active duty service in 1983 and initial documented 
symptoms related to heart disease in approximately 1990 
(nearly a 7-year gap).  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

Given the absence of a diagnosis and treatment for 
cardiovascular disease, atherosclerosis, or any other heart 
disorder for many years after service, the evidence does not 
support a finding that any of these disorders are related to 
active duty service based on continuity of symptomatology.

Moreover, the Board finds that the weight of the competent 
evidence does not otherwise attribute the Veteran's death, or 
his acute myocardial infarction or atherosclerosis, to 
service.

By definition, an "acute" myocardial infarction means not 
chronic.  Therefore, an acute myocardial infarction in 2005 
would not be related to service many years before.  To the 
extent the Veteran had atherosclerosis at the time of his 
death, the Board notes that an unappealed May 1993 rating 
decision considered and denied service connection for a heart 
condition, diagnosed as aortic stenosis, with right bundle 
branch block.  

The RO noted that there was no indication of a heart disorder 
or any other cardiovascular treatment in the Veteran's 
service treatment records, nor within one year of release of 
active duty.  The heart disorders described in post-service 
treatment records were noted to be recent, not to be shown as 
originating in service, and not to have in-service onset or 
aggravation or onset within any applicable presumptive 
period. 

Significantly, the record also includes no competent opinion 
establishing a nexus or medical relationship between any 
heart disorder diagnosed post-service and the Veteran's 
active duty service, and the appellant has not presented, 
identified, or alluded to the existence of, any such opinion.

The Board has also considered the appellant's statement 
concerning a nexus between the Veteran's death and active 
duty service.  In considering her statement asserting a 
direct connection between the Veteran's death and service, 
the Board reiterates that the appellant is competent to 
report symptoms she observed as they come to her through her 
senses.  However, the cause of the Veteran's death is not the 
type of issue that a lay person can provide competent 
evidence on questions of etiology or diagnosis.  Accordingly, 
the Board attaches greater probative weight to the clinical 
findings, or in this case, the absence of clinical findings, 
than to her statements.  See Cartright, 2 Vet. App. at 25.

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for the Veteran's cause of death and there 
is no doubt to be otherwise resolved.  As such, the appeal is 
denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  

The RO provided a notification letter in February 2006, prior 
to the initial adjudication of the claim.  While this letter 
provided an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition and based on a condition not yet 
service-connected, it did not state the disabilities for 
which the Veteran was service-connected at the time of his 
death.

The Board acknowledges that the VCAA letter does not meet all 
the requirements of Hupp, creating a presumption of 
prejudice.  Nonetheless, such presumption has been overcome.  
In this case, the appellant demonstrated actual knowledge of 
what was needed to support her claim as reflected in her 
statements and correspondence.  

Specifically, in her September 2006 notice of disagreement, 
she alleged a connection between the Veteran's service-
connected COPD and his cause of death.  Furthermore, she 
indicated that the cause of his death was related to service.  
These statements demonstrate her actual knowledge in 
understanding of the information necessary to support her 
claim for entitlement to service connection for the Veteran's 
cause of death.  

Based on the above, any notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  Therefore, the Board 
finds that no further development is required regarding the 
duty to notify.

With respect to the Dingess requirements, in December 2007, 
the RO provided the appellant with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of her case to the 
Board and complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a claimant in the development 
of the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and obtaining a medical opinion when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the appellant has submitted private treatment records, 
a copy of the Certificate of Death, and statements on her 
behalf.  Additionally, the RO obtained all relevant VA 
outpatient treatment records and private treatment records.  
Moreover, the Board finds that a VA opinion is not warranted.  
Given the absence of identified symptomatology for many years 
after separation, and no competent evidence of a nexus 
between service, the Veteran's service-connected 
disabilities, and his cause of death, a remand for a VA 
medical opinion would unduly delay resolution.

Further, the appellant's statements as to continuity of 
symptomatology and medical nexus are found to lack 
credibility given that specific findings of a heart disorder 
are not shown for many years after the Veteran's separation 
from service.  In addition, the Board finds that the medical 
evidence of record is sufficient to make a decision on the 
claim.  Therefore, remand to obtain a VA medical opinion is 
not warranted.  The available records and medical evidence 
have been obtained in order to make an adequate determination 
as to this claim.  

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance is required to fulfill VA's duty to assist in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for the cause of the Veteran's death is 
denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


